Exhibit 10.38
MERIDIAN BIOSCIENCE, INC.
2004 EQUITY COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT
Summary of Restricted Stock Award Grant
     Meridian Bioscience, Inc., an Ohio corporation (the “Company”), grants to
the Grantee named below, in accordance with the terms of the Meridian
Bioscience, Inc. 2004 Equity Compensation Plan, as Amended and Restated through
January 22, 2008 (the “Plan”) and this Restricted Stock Award Agreement (the
“Agreement”), the following number of shares of Restricted Stock of the Company
(the “Restricted Shares”), on the Grant Date set forth below:

         
Name of Grantee:
       
Number of Shares:
       
Grant Date:
       
Vesting Dates:
  11/15/2010*   X,XXX shares
 
  11/15/2011*   X,XXX shares
 
  11/15/2012*   X,XXX shares

 

*   Actual date will be determined upon release of FY 2009 Net Earnings.

Terms of Agreement
     1. Grant of Restricted Stock Awards. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Grant Date, the total number of
Restricted Shares set forth above. The Restricted Shares shall be credited in a
book entry account established for the Grantee until payment in accordance with
Section 4 hereof.
     2. Vesting of Restricted Shares.
     (a) This grant of Restricted Shares shall not vest and shall become void
and be of no further effect at the time net earnings for Meridian’s fiscal year
ended September 30, 2009 are determined and such earnings are released to the
public unless such net earnings (the “Actual Earnings”) exceed $___, subject to
treatment of certain items as defined in Item A of the 2009 Officers’
Performance Compensation Plan (Corporate Incentive Bonus Plan) (the “Earnings
Target”). If the Actual Earnings exceed the Earnings Target, this grant of
Restricted Shares shall continue in full force and effect in accordance with the
terms and conditions of the Plan and this Agreement and such Restricted Shares
shall vest in three equal annual installments





--------------------------------------------------------------------------------



 



commencing upon the date the Actual Earnings are released to the public. The
provisions of Section 12.1.2 of the Plan concerning retirement on or after
March 31, 2009 shall not apply to this grant unless and until it is determined
that the Actual Earnings exceed the Earnings Target and the Actual Earnings are
released to the public. If retirement occurs prior to March 31, 2009, the
Restricted Shares are forfeited even if the Actual Earnings exceed the Earnings
Target. Furthermore, regardless of whether the Actual Earnings exceed the
Earnings Target, if any of the events outlined in Sections 4.3 and 4.4 of the
Plan occur prior to the release to the public of the Actual Earnings, the
Restricted Shares will be deemed to be earned and vested immediately upon the
occurrence of any of such events.
     (b) Notwithstanding Section 2(a), all of the Restricted Shares shall vest
in accordance with the terms and conditions of the Plan if, during the period
from the Grant Date through to the Final Vesting date (the “Vesting Period”),
(i) the Grantee dies while in the employ of the Company or any Subsidiary;
(ii) the Grantee terminates employment with the Company and its Subsidiaries as
a result of a Disability; or (iii) an event described in Article 12 of the Plan
other than Retirement occurs while the Grantee is employed by the Company or any
Subsidiary.
     (c) Notwithstanding anything contained in this Agreement to the contrary,
the Committee may, in its sole discretion, accelerate the time at which the
Restricted Shares become vested and nonforfeitable on such terms and conditions
as it deems appropriate in accordance with the terms and conditions of the Plan.
     3. Forfeiture of Restricted Shares. The Restricted Shares that have not yet
vested pursuant to Section 2 shall be forfeited automatically without further
action or notice if the Grantee ceases to be employed by the Company or a
Subsidiary other than as provided in Section 2(b).
     4. Payment.
     (a) The Company shall deliver to the Grantee the Restricted Shares within
thirty (30) days following the date that the Restricted Shares become vested in
accordance with Section 2.
     (b) The Company’s obligations with respect to the Restricted Shares shall
be satisfied in full upon the delivery of the Shares.
     5. Restrictive Legend. Certificates representing the Restricted Shares
granted pursuant to this Agreement shall bear a legend making appropriate
reference to the restrictions imposed, and such certificates shall remain in the
physical custody of the Company until all restrictions are removed or have
expired.
     6. Transferability. The Restricted Shares may not be transferred and shall
not be subject in any manner to assignment, alienation, pledge, encumbrance or
charge, until all restrictions are removed or have expired, unless otherwise
provided under the Plan. Any purported Transfer or encumbrance in violation of
the provisions of this Section 6 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares.
     7. Dividend, Voting and Other Rights. The Grantee shall possess dividend
and voting rights with respect to the Restricted Shares granted pursuant to this
Agreement as of the Grant Date. Any dividends or distributions on the Restricted
Shares shall be paid in accordance with quarterly dividend declarations by the
Board of Directors.
     8. Continuous Employment. Unless otherwise specified by the Plan, for
purposes of this Agreement, the continuous employment of the Grantee with the
Company and its Subsidiaries shall not be deemed to have been interrupted, and
the Grantee shall not be deemed to have ceased to be an employee of the Company
and its Subsidiaries, by reason of the transfer of his employment among the
Company and its Subsidiaries or a leave of absence approved by the Committee.
     9. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any

2



--------------------------------------------------------------------------------



 



manner the right of the Company and its Subsidiaries to terminate the employment
or adjust the compensation of the Grantee.
     10. Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
     11. Taxes and Withholding. To the extent that the Company or any Subsidiary
is required to withhold any federal, state, local, foreign or other tax in
connection with the Restricted Shares pursuant to this Agreement, it shall be a
condition to earning the award that the Grantee make arrangements satisfactory
to the Company or such Subsidiary for payment of such taxes required to be
withheld. The Committee may, in its sole discretion, require the Grantee to
satisfy such required withholding obligation by surrendering to the Company a
portion of the Shares earned by the Grantee hereunder, and the Shares so
surrendered by the Grantee shall be credited against any such withholding
obligation at the Fair Market Value of such Shares on the date of surrender. In
no event shall the Fair Market Value of the Shares to be surrendered pursuant to
this section to satisfy applicable withholding taxes exceed the minimum amount
of taxes required to be withheld or such other amount that will not result in a
negative accounting impact.
     12. Adjustments. The number and kind of Shares deliverable pursuant to a
Restricted Stock Award are subject to adjustment as provided in Section 4.2 of
the Plan.
     13. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Shares; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to deliver any Shares pursuant to this Agreement if the delivery
thereof would result in a violation of any such law or listing requirement.
     14. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may provided in the Plan.
     15. Compliance with Section 409A of the Code. It is intended that this
Agreement shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
Without limiting the foregoing, the Restricted Shares shall not be deferred,
accelerated, extended, paid out, settled, adjusted, substituted, exchanged or
modified in a manner that would cause the award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Code or otherwise would subject the Grantee to the additional tax imposed
under Section 409A of the Code. The amounts payable pursuant to this Agreement
are intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A of the Code to the maximum extent possible.
     16. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     17. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the

3



--------------------------------------------------------------------------------



 



Plan, the Plan shall govern except with respect to Section 2(a) of this
Agreement. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Shares.
     18. Successors and Assigns. Without limiting Section 6, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
     19. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.
     20. Electronic Delivery. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

            MERIDIAN BIOSCIENCE, INC.
      By:           Name:   Melissa Lueke        Title:   Vice President, Chief
Financial Officer     

     You may accept the award online or by telephone in accordance with the
procedures established by the Company and the Plan administrator. By accepting
your award in accordance with these procedures, you acknowledge that a copy of
the Plan, Plan Summary and Prospectus, and the Company’s most recent Annual
Report and Proxy Statement (the “Prospectus Information”) either have been
received by you or are available for viewing on the Company’s internet site at
www.meridianbioscience.com, and consent to receiving this Prospectus Information
electronically, or, in the alternative, agree to contact Stephanie Scroggie at
(513) 272-5279 to request a paper copy of the Prospectus Information at no
charge. You also represent that you are familiar with the terms and provisions
of the Prospectus Information and hereby accept the award on the terms and
conditions set forth herein and in the Plan. These terms and conditions
constitute a legal contract that will bind both you and the Company as soon as
you accept the award as described above.

4